Detailed Action
This office action is in response to the amendment filed on 02/15/2022.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by El-Hennawey et al. (Publication No.: US 2008/0212567, hereinafter referred to as El-Hennawey).
	Regarding Claims 1 and 10, El-Hennawey discloses that in response obtaining a first data packet and a second data packet of a target call service initiated by a terminal, classifying, by a client, the first data packet into a first data packet set and classifying, by a client,  the second data packet into a second data packet set based on a first time segment and a second time segment (A speech signal [call] is divided into three categories such as silence, voiced [first time segment] and unvoiced periods [second time segment]; see figure 7 numeral 705 & ¶ 0116. Determine [classifying] if each packet [first data packet & second data packet] is voice [first data packet set] or unvoiced [second data packet set]; see figure 7 numeral 710.), 
wherein a first obtaining moment of the first data packet belongs to the first time segment (The voice packet [first data packet] belong to the voice period [first time segment]; see figure 7 numeral 705-710.), a second obtaining moment of the second data packet belongs to the second time segment , and
wherein the first time segment and the second time segment do not intersect each other and are different time segments used by the client to obtain the data packets of the target call service (Examiner note that is inherent these categories voiced [first time segment] and unvoiced periods [second time segment] are mutually exclusive, given that by definition a voice segment cannot be a unvoice segment simultaneously.), and
 an intersection set of the first time segment and the second time segment is empty (Examiner have interpreted this limitation as the silence category. This interpretation raises from the failure of the specification to comply with the enablement requirement.);
 determining, by the client, a first feature parameter corresponding to the first data packet set and a second feature parameter corresponding to the second data packet set (Determine the location [first/second data packet set] of lost packets [first/second feature parameter] before estimating the degradation resulting from this packet loss; see figure 5 numeral 715 & ¶ 0120.); and
 calculating, by the client based on one or both of a preset audio and video quality evaluation algorithm, one or both of audio and video quality corresponding to the first feature parameter, and one or both of audio and video quality corresponding to the second feature parameter (The ratio of the number of packets lost [first/second feature parameter] during unvoiced periods and the number of packets lost during voiced is calculated; see figure 7 numeral 725. The two scores are added with the same ratio to estimate the final speech quality of the signal [audio quality evaluation]; see figure 7 numeral 730.).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 11, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over El-Hennawey et al. (Publication No.: US 2008/0212567, hereinafter referred to as El-Hennawey) in view of Bouanen et al. (Publication No.:  US 2016/0112335, hereinafter referred as Bouanen).
	Regarding Claims 2 and 11, El-Hennawey fails to disclose that when determining that first status information of the terminal in the first time segment is the same as second status information of the terminal in the second time segment, classifying, by the client, the first data packet into the first data packet set and classifying the second data packet into the second data packet set according to a preset time slice rule. However, in analogous art, Bouanen discloses classify traffic flow, e.g. video flow, [first/second data packet] into one or more types (e.g. different slices) in accordance with classification criteria [time slice rule]; see figure 4 numeral 405 & ¶ 0041. The classification criteria includes communication system resources such as buffer space [first/second status information]; see figure 4 El-Hennawey quality assessment with the traffic flow classification in order to enable dynamic adaptation of slices; see ¶ 0007. 


	Regarding Claims 5 and 14, El-Hennawey fails to disclose that when determining that first status information of the terminal in the first time segment is different from second status information of the terminal in the second time segment, classifying, by the client, the first data packet into the first data packet set and classifying the second data packet into the second data packet set according to a preset status slice rule. However, in analogous art, Bouanen discloses classify traffic flow, e.g. video flow, [first/second data packet] into one or more types (e.g. different slices) in accordance with classification criteria [time slice rule]; see figure 4 numeral 405 & ¶ 0041. The classification criteria includes communication system resources such as buffer space [first/second status information]; see figure 4 numeral 405 & ¶ 0041. In general, new video flows are classified as transit slice; see ¶ 0041. However, if the transit slice video queue is overloaded, the video flow may be temporarily classified as limbo slice; see ¶ 0041. As the packets of the various packet flows are received in the data plane, they may be queued in corresponding packet queues; see figure 4 numeral 406 & ¶ 0042. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El-Hennawey quality assessment with the traffic flow classification in order to enable dynamic adaptation of slices; see ¶ 0007.

Allowable Subject Matter
Claims 3-4, 6-9, 12-13, and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant respectfully traverses these rejections claims 1 and 10
In particular, Applicant notes that the prior art fails to teach or suggest the following limitation: “wherein the first time segment and the second time segment do not intersect each other and are different time segments used by the client to obtain the data packets of the target call service”. Examiner respectfully disagrees. El-Hennawey discloses the voice packet [first data packet] belong to the voice period [first time segment], and the unvoice packet [second data packet] belong to the unvoice period [second time segment]; see figure 7 numeral 705-710. Examiner note that is inherent these categories voiced [first time segment] and unvoiced periods [second time segment] are mutually exclusive, given that by definition a voice segment cannot be a unvoice segment simultaneously.
Applicant argues that the prior art “takes three periods: the silence, the voiced, and the unvoiced periods to complete the speech signal for assessing VoIP speech quality”, while the application “takes two data packets to complete the target call service for processing data”. Examiner agrees with applicant. However, the claim scope fails to expressly limit the processing of the speech signal with only two period (e.g. data packets). Thus, the claim scope is met either by processing the speech signal with two or three periods (e.g. data packets).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Newman et al. (US 20210004600) The prior art relates to signal classification and rate selection methods for variable bit-rate (VBR) speech coding; see column 1 lines 15-18. In specific, the signal classification by a first-level classifier in the form of a voice activity detector (VAD) (not shown) discriminates between active and inactive speech frames; see figure 2 & column 6 lines 30-35.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 or Fax number (571)483-7161.  The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472